Case 20-10553-CSS   Doc 775-1   Filed 07/10/20   Page 1 of 2




                     EXHIBIT “A”
                                                                              Case 20-10553-CSS                                  Doc 775-1                        Filed 07/10/20                         Page 2 of 2


                                                                                                                                                                                                                                                                          Ch11 Post-
                                                                                                                                                                                                                                                       Pre-Petition                        Ch 7 Post-Petition
                                                                                                  Tenant                        Bill                       Name -                                                      Gross                                                Petition
 Date Filed    State Filed          Alternate BU              Legal Entity Name                                      GL Date                                                                 Date Range Billed                       Total Amt Due      Charges                                Charges
                                                                                                  Number                       Code                        Remark                                                     Amount                                               Charges
                                                                                                                                                                                                                                                       thru 3/7/20                          3/8/20 - current
                                                                                                                                                                                                                                                                        3/8/20 - current

3/8/2020      DE             415801 - Heritage Square   Brixmor Heritage Square LLC   863148 - Art Van Furniture   9/3/2019    POA     5346-payment on account                                                             -100.00           -100.00          -100.00

3/8/2020      DE             415801 - Heritage Square   Brixmor Heritage Square LLC   863148 - Art Van Furniture   1/15/2020   RRET RRET                                               1/1/18-12/31/18                  -25,810.43        -25,810.43      -25,810.43

3/8/2020      DE             415801 - Heritage Square   Brixmor Heritage Square LLC   863148 - Art Van Furniture   3/1/2020    AMR     Annual Minimum Rent                                                               47,792.00         47,792.00       10,791.74          37,000.26

3/8/2020      DE             415801 - Heritage Square   Brixmor Heritage Square LLC   863148 - Art Van Furniture   3/1/2020    CAM     CAM (Escrow / Deposit)                                                             5,321.67          5,321.67        1,201.67           4,120.00

3/8/2020      DE             415801 - Heritage Square   Brixmor Heritage Square LLC   863148 - Art Van Furniture   3/1/2020    INS     Insurance                                                                          1,136.67          1,136.67          256.67             880.00

3/8/2020      DE             415801 - Heritage Square   Brixmor Heritage Square LLC   863148 - Art Van Furniture   3/1/2020    RETX    Real Estate Tax (Escrow)                                                          10,798.33         10,798.33        2,438.33           8,360.00

3/8/2020      DE             415801 - Heritage Square   Brixmor Heritage Square LLC   863148 - Art Van Furniture   4/1/2020    AMR     Annual Minimum Rent                                                               47,792.00         47,792.00                           9,558.40            38,233.60
3/8/2020      DE             415801 - Heritage Square   Brixmor Heritage Square LLC   863148 - Art Van Furniture   4/1/2020    CAM     CAM (Escrow / Deposit)                                                             5,321.67          5,321.67                           1,064.33              4,257.34
3/8/2020      DE             415801 - Heritage Square   Brixmor Heritage Square LLC   863148 - Art Van Furniture   4/1/2020    INS     Insurance                                                                          1,136.67          1,136.67                             227.33                909.34
3/8/2020      DE             415801 - Heritage Square   Brixmor Heritage Square LLC   863148 - Art Van Furniture   4/1/2020    RETX    Real Estate Tax (Escrow)                                                          10,798.33         10,798.33                           2,159.67              8,638.66
3/8/2020      DE             415801 - Heritage Square   Brixmor Heritage Square LLC   863148 - Art Van Furniture   5/1/2020    AMR     Annual Minimum Rent                                                               47,792.00         47,792.00                                               47,792.00
3/8/2020      DE             415801 - Heritage Square   Brixmor Heritage Square LLC   863148 - Art Van Furniture   5/1/2020    CAM     CAM (Escrow / Deposit)                                                             5,321.67          5,321.67                                                 5,321.67
3/8/2020      DE             415801 - Heritage Square   Brixmor Heritage Square LLC   863148 - Art Van Furniture   5/1/2020    INS     Insurance                                                                          1,136.67          1,136.67                                                 1,136.67
3/8/2020      DE             415801 - Heritage Square   Brixmor Heritage Square LLC   863148 - Art Van Furniture   5/1/2020    RETX    Real Estate Tax (Escrow)                                                          10,798.33         10,798.33                                               10,798.33
3/8/2020      DE             415801 - Heritage Square   Brixmor Heritage Square LLC   863148 - Art Van Furniture   5/4/2020    RCAM RCAM/RINS 1/1/19-12/31/19                                                           -21,459.43        -21,459.43                                               -21,459.43
3/8/2020      DE             415801 - Heritage Square   Brixmor Heritage Square LLC   863148 - Art Van Furniture   5/4/2020    RINS    RCAM/RINS 1/1/19-12/31/19                                                           -438.95           -438.95                                                  -438.95
3/8/2020      DE             415801 - Heritage Square   Brixmor Heritage Square LLC   863148 - Art Van Furniture   6/1/2020    AMR     Annual Minimum Rent                                                               47,792.00         47,792.00                                               47,792.00
3/8/2020      DE             415801 - Heritage Square   Brixmor Heritage Square LLC   863148 - Art Van Furniture   6/1/2020    CAM     CAM (Escrow / Deposit)                                                             5,321.67          5,321.67                                                 5,321.67
3/8/2020      DE             415801 - Heritage Square   Brixmor Heritage Square LLC   863148 - Art Van Furniture   6/1/2020    INS     Insurance                                                                          1,136.67          1,136.67                                                 1,136.67
3/8/2020      DE             415801 - Heritage Square   Brixmor Heritage Square LLC   863148 - Art Van Furniture   6/1/2020    RETX    Real Estate Tax (Escrow)                                                          10,798.33         10,798.33                                               10,798.33
3/8/2020      DE             415801 - Heritage Square   Brixmor Heritage Square LLC   863148 - Art Van Furniture   7/1/2020    AMR     Annual Minimum Rent                                                               52,958.00         52,958.00                                               52,958.00
3/8/2020      DE             415801 - Heritage Square   Brixmor Heritage Square LLC   863148 - Art Van Furniture   7/1/2020    CAM     CAM (Escrow / Deposit)                                                             5,321.67          5,321.67                                                 5,321.67
3/8/2020      DE             415801 - Heritage Square   Brixmor Heritage Square LLC   863148 - Art Van Furniture   7/1/2020    INS     Insurance                                                                          1,136.67          1,136.67                                                 1,136.67
3/8/2020      DE             415801 - Heritage Square   Brixmor Heritage Square LLC   863148 - Art Van Furniture   7/1/2020    RETX    Real Estate Tax (Escrow)                                                          10,798.33         10,798.33                                               10,798.33
                                                                                                                   4/20/2020   LIEN    Signal USA, LLC Mechanic's Lien                 2/20/2020                        946,050.01        946,050.01                                              946,050.01
                                                                                                                   6/16/2020   LIEN    Carroll Seating Company, Inc. Mechanic's Lien   4/17/2020                        44,150.75         44,150.75                                                44,150.75
                                                                                                                   6/16/2020   LIEN    Carroll Seating Company, Inc. Mechanic's Lien   4/17/2020                        49,055.00         49,055.00                                                49,055.00
                                                                                                                                       Totals                                                                      1,321,856.30      1,321,856.30      (11,222.02)        63,369.99         1,269,708.33




                                                                                                                                                                                                               Monthly Charges
                                                                                                                                       Remark                                          Bill Code                   Starting        Ending        Gross Amt    Months                       Total
                                                                                                                                       Annual Minimum Rent                             AMR                                8/1/2020     6/30/2025    52,958.00                        59      3,124,522.00
                                                                                                                                       CAM (Escrow / Deposit)                          CAM                                8/1/2020     6/30/2025     5,321.67                        59        313,978.53
                                                                                                                                       Insurance                                       INS                                8/1/2020     6/30/2025     1,136.67                        59          67,063.53
                                                                                                                                       Real Estate Tax (Escrow)                        RETX                               8/1/2020     6/30/2025    10,798.33                        59        637,101.47
                                                                                                                                                                                                   Total through end of lease                                                                4,142,665.53
